DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ARMANDO PRIDA HUERTA,
                           Appellant,

                                     v.

                   MONICA MORALES GRAJALES,
                           Appellee.

                              No. 4D19-3651

                              [April 30, 2020]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Dina A. Keever-Agrama, Judge; L.T.
Case No. 502018DR005834XXXNB.

  Matthew Jay Lane, Lake Park, for appellant.

  Holly Davidson Schuttler and Stacey D. Mullins of Schuttler Greenberg
& Mullins, LLC, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.